FINAL OFFICE ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 18 recite detecting a fault by determining an input sum of absolute squares, determining an output sum of absolute squares, dropping the least significant bit of the input sum of absolute squares and the output sum of absolute squares, and identifying a fault based on a comparison of the input sum of absolute squares value and output sum of absolute squares value being equal.  Claim 14 recites detecting a fault by determining an input sum of absolute squares, determining an output sum of absolute squares, and identifying a fault based on a comparison of the input sum of absolute squares value and output sum of absolute squares value being equal.
The limitation of determining an input sum of absolute squares is a process that, under its broadest reasonable interpretation, covers performance of the limitation through mathematical calculation and/or performance of the limitation in the mind, but for the recitation of generic circuit components.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses performing a series of mathematical calculations to achieve a result.  Similarly, the limitations of determining an output sum of absolute 
This judicial exception is not integrated into a practical application.  In particular, claims 1, 14, and 18 recite a fault detector comprising circuits for performing the claimed steps, which pass signals to represent the mathematical values, and a digital processing circuit.  The circuits are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic circuits.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 2-10, 12, 13, 15-17 and 19 also do not integrate the judicial exception into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception.  Each of these claims further limits what type of calculations are performed.  However, each of the claims do not integrate the judicial exception into a practical application.  Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Response to Arguments
Applicant's Remarks filed 10/14/2021, regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. Remarks states that the claims are not directed to an abstract idea due to the recitation of circuits outputting signals, with no explicit recitation of a mathematical formula of calculation, and therefore are eligible under Step 1 of the eligibility analysis.  However, the Examiner respectfully disagrees.  The claims recite a clear series of mathematical calculations performed by generic circuits, with nothing more.  Therefore, the claims, as a whole, fall under the “Mathematical Concepts” grouping of abstract ideas.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113